Citation Nr: 0728718	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for an adjustment 
disorder with a depressed mood, currently evaluated at 10 
percent.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from January 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review - the 
veteran has not been afforded a VA examination in connection 
his claim for an increased evaluation for his service 
connected psychiatric disability.  Such an examination is 
necessary in order to accurately assess the severity of the 
disability. See Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d)(2).  

In July 2006, the veteran submitted a statement in which he 
stated that his service connected adjustment disorder with 
depressed mood had increased in severity and requested an 
increased evaluation for that disability.  Accompanying that 
request was a report of a private psychological evaluation 
dated in June 2006.  Following that evaluation the veteran 
was diagnosed as having additional psychiatric disorders 
along with his service connected adjustment disorder, 
including moderate to severe recurrent major depression, a 
panic disorder without agoraphobia and alcohol abuse in total 
remission.  An Axis V diagnosis or Global Assessment of 
Functioning (GAF) score of 40/50 was assigned.  However, that 
report did not attempt to differentiate which complaints, 
clinical findings and symptomatology were due to the 
veteran's service connected adjustment disorder and which 
were due to other nonservice connected psychiatric disorders.




The RO appears to have noted the dual nature of the veteran's 
psychological disorder in the June 2006 private psychological 
evaluation and requested that the veteran be afforded a VA 
examination in September 2006 to more clearly assess the 
severity of his disability.  The veteran did not report for 
the scheduled examination and explained in a statement 
received in September 2006 that he had previously reported 
for a VA examination that provided a basis for granting 
service connection and he requested that the claim be 
evaluated based on the evidence he had submitted.  

The veteran specifically indicated that he was not refusing 
to report for a VA examination.  However, the VA examination 
the veteran is referring to was conducted in September 2005, 
well prior to the date that he reports that his disability 
had increased in severity in July 2006.  

After receiving notice of the September 2006 rating decision 
denying his request for an increased evaluation, the veteran 
submitted an October 2006 statement pertaining to the June 
2006 private psychological evaluation in which the author 
noted that following each disorder diagnosed in the June 2006 
report, a separate Global Assessment of Function (GAF) score 
was assigned for each disorder.  However, while the reported 
GAF scores are clearly relevant and probative evidence to be 
considered in connection with the veteran's claim, disability 
evaluations are assigned based on the criteria set for the in 
the VA's Schedule for Rating Disabilities.  Therefore, since 
the evidence submitted by the veteran dated in June and 
October 2006 does not attempt to separate or differentiate 
the specific symptomatology due to his service connected 
adjustment disorder from other nonservice connected 
psychiatric disorder, a VA examination is necessary for this 
purpose.




This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify if he has received any 
psychiatric treatment since his last VA 
examination performed in September 2005.  
If the veteran reports any such 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his 
service connected adjustment disorder 
with depressed mood.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify all psychiatric disorders that 
meet the diagnostic criteria of the 
current American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders.  The 
examiner should also specify which 
psychiatric disorders and symptomatology 
are related to the veteran's service 
connected disability and which are not 
due to his service connected disability.  
In doing so the examiner is requested to 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, that 
represents only the symptomatology 
attributable the veteran's service 
connected disability.  A clear rationale 
for all opinions is required.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO/AMC's attention is called to the 
Court of Appeals for Veterans Claims decision in Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (Observing that when it 
is not possible to separate the effects of a service-
connected condition and a non- service-connected condition, 
the provisions of 38 C.F.R. § 3.102 mandates that reasonable 
doubt on any issue was to be resolved in the veteran's favor, 
and that all signs and symptoms be attributed to the service- 
connected condition).  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



